Order, Family Court, New York County (George L. Jurow, J.H.O.), entered on or about June 2, 2011, which granted the petition to modify an order of custody to the extent of awarding sole physical and legal custody of the subject child to petitioner great-grandfather, unanimously affirmed, without costs.
Family Court properly found that a substantial change in circumstances had occurred since the entry of the 2005 ex parte order awarding custody of the subject child to respondent great-aunt, and that it was in the best interests of the child to modify the 2005 order by awarding custody to petitioner (see generally Matter of Santiago v Halbal, 88 AD3d 616, 617 [2011]). The rec*640ord shows that petitioner has been the child’s primary caregiver since 2009, and has provided stable housing, medical care, and supervision for the child. The child calls petitioner “Grandpa” and has been doing well under his care. By contrast, in recent years, respondent has provided little or no direct care for the child, and it is not clear from the record whether respondent lives with petitioner and the child (see Matter of Diffin v Towne, 47 AD3d 988 [2008], lv denied 10 NY3d 710 [2008]). Concur— Tom, J.P., Friedman, Catterson, Acosta and Freedman, JJ.